Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

.  
 
Status of the Claims
Claims 1-3,6,9,12 are amended
Claims 1,3-10,12 are pending.

Response to Applicant Remarks
Applicant’s well-articulated remarks have been considered but are not persuasive for the reasons below.
Applicant’s amendments are addressed by the newly cited art.

 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.





Claims 1,5 ,12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tamarkin 20070295808 in view of Shah 20070233829  in view of Good 20160026837 in view of TORRESANI 20170345246 in view of “Carrier Sense Multiple Access/with Collision Avoidance (CSMA/CA)”, snapshot taken 10/3/16, available at https://www.techopedia.com/definition/11271/carrier-sense-multiple-accesswith-collision-avoidance-csmaca, hereinafter techopedia

Regarding Claim 1, Tamarkin discloses

a first … connected to the communication network and provided on a first network hierarchy level of the communication network; and 
a second … connected to the communication network and provided on a second network hierarchy level,
Tamarkin is directed to a hierarchical inventory counting system.  (Tamarkin, abstract; fig.1, elements 102a 106)  
wherein the first … includes
a first information reception unit that receives target object information about a target object, the target object information being transmitted by a radio tag attached to the target object … 
“ The process 400 receives (404) count information based on physical stock counting. For example, a worker may view the generated physical inventor document and perform the inventor count using an RFID scanner. The counting module 118 may receive from the computer devices 102a-b the count information 104a-b derived from the scanned inventory.”  (Tamarkin, para 0043)

a first information storage unit that stores the target object information received by the first information reception unit;
based on a status of reception of the target object information …by the first information reception unit; and
a first information transmission unit that transmits the target object information about the target object to the second edge server,
wherein the second edge server includes 
a second information reception unit that receives information transmitted by the first information transmission unit;
a second information storage unit that stores the information received by the second information reception unit;

“FIG. 1 is a schematic diagram of an example system 100 for counting stock stored at a location in hierarchical levels. Computer devices 102a-b transmit count information 104a-b to a counting system 106 via a network 108. The count information 104a-b may include, for example, a quantity of items, a weight of items, or a volume of items. In addition, the count information 104a-b may be measured at an individual material level or another level, such as a box, crate, carton, or other logistic unit level (i.e., a composition established for transport and/or storage, which needs to be tracked through the supply chain).”  (Tamarkin, para 0018)

to a third … provided on a third network hierarchy level higher than the second network hierarchy level.
“Accounting module 118, included in the counting system 106, generates count results 120. The counting system 106 transmits the count results 120 to a user interface 122. The user interface 122 presents the count results to a user. The count results 120 may include, for example, the received count information 104a-b, expected count information, and/or deviations between the received count information 104a-b and the expected count information. In certain implementations, the counting module 118 aggregates the count information 104a-b resulting from the multiple count activities. In 

Tamarkin does not explicitly disclose
edge server
edge server
edge server
Shah is directed to a hierarchical RFID administration server that monitors RFID edge servers.  (Shah, abstract; fig. 5).  


in accordance with a predetermined timing;
 	a first change determination unit that determines whether there has been a change in a status of the target object, … at the predetermined timing
when the first change determination unit determines that there has been the change in the status of the target object.
The Event Poller module 622 can be configured to periodically poll a specific RFID remote site, to monitor the health of various entities deployed at that site. When the Event Poller detects a change in operation (failure, correction) of an entity, it can raise an event for the notification engine for that corresponding entity.”  (Shah, para 0078) . It would have been obvious to one of ordinary skill in the art 





Tamarkin does not explicitly disclose

a second change determination unit that determines whether there has been a change in a position of at least one of the first edge server and the second edge server; and
a second information transmission unit that transmits, when the second change determination unit determines that there has been the change in the position, the information stored in the second information storage unit 
 Good is directed to a system for monitoring mobile assets.  (Good, abstract).  “In the illustrated example of FIG. 4, the RTLS server 455 utilizes the signal strength information 445 included in the first subset of reader messages 430 to determine a nearest fixed-location asset. For example, a relatively stronger RSSI value may indicate that the broadcasting beacon tag 405 is closer in proximity to the reader badge 425 than a beacon tag 405 associated with a relatively weaker RSSI value. In the illustrated example of FIG. 4, the RTLS server 455 updates the location of the reader badge 425 based on the nearest fixed -location asset.”   (Good, para 0110)   It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Tamarkin with the position update of Good with the motivation of efficiently identifying mobile items. Id.



and a first timing setting unit to set a first timing at which the first information transmission unit transmits the target object, information based on a first instruction received via a cloud network
and a second timing setting unit to set a second timing at which the second information transmission unit, transmits the target object, information based on a second instruction received via the cloud network.
TORRESANI is directed to a networked vending machine monitoring system.  (Torresani, abstract).  Torresani discloses that different elements in the monitoring system may be set to have different data collection frequencies by a cloud server.  (“Additionally, or alternatively, the cloud server may process the input data to identify an alteration to a power management configuration to reduce a power utilization of the vending device. Similarly, the cloud server may alter a configuration of a component of the vending device (e.g., a compressor) to reduce a likelihood of a component failure. Similarly, the cloud server may process the input data to generate offer data identifying an offer for sale, such as a discount to a type of item of product, a promotion of a type of item of product, or the like. Similarly, the cloud server may process the input data to identify an alteration to a data collection management configuration of the vending device, such as an alteration to a frequency of data collection, a type of data that is collected, or the like. In this case, the cloud server may transmit information to the vending device to cause the vending device to implement a vending device response action. In this way, the cloud server reduces a power consumption of the vending device, increases sales for the vending device, reduces a likelihood of component failure for the vending device, or the like relative to a statically configured vending device.”, Id, para 0022; “In some implementations, vending device control module 530 may cause vending device 240 to collect data at a near real-time time 

Tamarkin does not explicitly disclose
higher in communication reliability than the first hierarchy level
The examiner notes that Tamarkin discloses that the networking architecture used could be a mix of wired and wireless networks.  (Tamarkin, para 0019)  However Tamarkin is silent on the communication reliability.   Techopedia discloses that CSMA/CA is used with 802.11 (wifi) networks and CSMA/CD is used with Ethernet (wired) networks.   CSMA/CD affirmatively detects network collisions, whereas CSMA utilizes a signaling method to attempt to avoid collisions.   “The additional signaling makes CSMA/CA a slower access technique when compared to the CSMA/CD technique used in Ethernet networking.”  (Technopedia, p.1).  The examiner interprets that 



Regarding Claim 5, Tamarkin, Shah, Good, Torresani and technopedia disclose the system of claim 1.
wherein the first change determination unit determines whether there has been a change in the status of the target object, based on a timing at which the first information reception unit receives the target object information from the radio tag and a period in which the target object information is not received from the radio tag.
See prior art rejection of claim 1.

Regarding Claim 12, Tamarkin, Shah, Good, Torresani and technopedia disclose the system of claim 1.
the second information storage unit stores a plurality of pieces of the information received by the second information reception unit; and
the second edge server further includes an information aggregation unit to generate an average value or a representative value of the plurality of pieces of the information to form aggregated information.
See prior art rejection of claim 1 


Claims 3,4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tamarkin 20070295808 in view of Shah in view of Good in view of Torresani in view of technopedia in further view of Birari, “Mitigating the Reader Collision Problem in RFID Networks with Mobile Readers”, 2005, IEEE 

Regarding Claim 3, Tamarkin, Shah, Good, Torresani and technopedia disclose the system of claim 1.
wherein
the second information transmission unit transmits the information stored in the second information storage unit to the third edge server by using a second communication scheme having higher reliability than the first communication scheme.
“The network 108 may be any suitable network, such as a LAN (local area network), a WAN (wide area network), the Internet, or some combination of networks. The network 108 may be wire-line, wireless, or some combination of the two.” (Tamarkin para 0019)

Tamarkin does not explicitly disclose
the first information reception unit receives the target object information from the radio tag, by using a first communication scheme, and
Birari is a paper directed to mitigating collision in RFID networks.  (Brirari, abstract).  Brirari discloses that it is known that RFID networks encounter collisions when reading RFID tags.  Id.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Tamarkin with the RFID network of Brirari with the motivation of identifying objects.  Id.

Regarding Claim 4, Tamarkin, Shah, Good, Torresani, technopedia and Briari disclose the system of claim 3.

wherein the first communication scheme is a communication scheme in which collision control is not performed, and 
See prior art rejection of claim 3 regarding Brirari.

the second communication scheme is a communication scheme in which the collision control is performed.
See prior art rejection of claim 3 regarding Tamarkin.   The examiner understands LAN and Internet protocols to address network collisions.

Claims 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tamarkin 20070295808 in view of Shah in view of Good in view of Torresani in view of technopedia in further view of Reed 5862325

Regarding Claim 6, Tamarkin, Shah, Good, Torresani and technopedia disclose the system of claim 1.
wherein
the first edge server further includes a timing setting unit that sets a timing at which the first information transmission unit transmits the target object information about the target object to the second edge server,

the first information transmission unit transmits the target object information about the target object to the second edge server when the first change determination unit detects the change between a first timing and a second timing that are set to be consecutive by the timing setting unit, and
See prior art rejection of claim 1.

Tamarkin does not explicitly disclose

the timing setting unit sets the timing in accordance with an instruction received via the second network hierarchy level and the first network hierarchy level.
Reed is directed to communications system.  (Reed, abstract).  “Like all other communications objects 110, schedule objects 110 can contain schedule elements 143, schedule methods 141, and schedule rules 140 used to control scheduling operations. Collectively these are referred to as schedule control components. These all function as special cases of data exchange control, discussed above. Schedule objects 110 can also be nested as composite and component objects (811, 182, FIG. 17). This permits a composite schedule object 110 to contain multiple component schedule objects 110. An example would be a composite schedule object representing a multi-day conference, with component schedule objects representing the individual seminars at the conference. Like any communications object 110, schedule objects 110 can be distributed via push and pull and contain their own update methods. This is particularly relevant to schedule coordination because any changes to a schedule object 110 can be transmitted to all consumers associated with that schedule object 110 object. Using notification control, each user can also control exactly how he/she is notified of these changes.”  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Tamarkin with the timing of Reed with the motivation of scheduling a plurality of interested parties.  Id.


Claims 7,8,10  are rejected under 35 U.S.C. 103(a) as being unpatentable over Tamarkin 20070295808 in view of Shah in view of Good in view of Torresani in view of technopedia in further view of Lecky US 9489655 B1

Regarding Claim 7, Tamarkin, Shah, Good, Torresani and technopedia disclose the system of claim 1.
the first edge server includes an information aggregation unit that aggregates a plurality of pieces of detection information,
the first information transmission unit transmits the aggregated information, generated by the information aggregation unit, to the second edge server.
See prior art rejection of claim 1.

Tamarkin does not explicitly disclose
wherein
the radio tag includes a sensor,
the first information reception unit receives detection information, detected by the sensor, from the radio tag,
the first information storage unit stores the detection information received by the first information reception unit,
…the plurality of pieces of detection information including the detection information, received by the first information reception unit from a plurality of radio tags, the plurality of radio tags including the radio tag, to generate aggregated information, and
Lecky is directed to a distributed RFID system.  (Lecky, abstract, fig.8).  Lecky discloses RFID tags may provide data sensed by a built in sensor.  (Lecky, “Proceeding to FIG. 1B, depicted is an example of a type of motion that may identified using the RFID tag identification device 109. Although the RFID tag identification device 109 is depicted as being attached to the picker 100, other positions and locations for the RFID tag identification device 109 are possible, including stationary and/or stand along RFID tag identification devices 109. Here, the picker 100 is moving an item 103 from an item storage structure 

Regarding Claim 8, Tamarkin, Shah, Good, Torresani, technopedia and Lecky disclose the system of claim 7.

wherein
the first change determination unit determines whether there has been a change in the status of the target object, based on the detection information received by the first information reception unit, and
See prior art rejection of claim 7

the first information transmission unit transmits the aggregated information to the second edge server, when the first change determination unit determines that there has been the change in the status of the target object.
See prior art rejection of claim 1.

Regarding Claim 10, Tamarkin, Shah, Good, Torresani, technopedia and Lecky disclose the system of claim 7.
Tamarkin does not explicitly disclose
wherein the information aggregation unit generates the aggregated information only including the detection information indicating abnormality, among the plurality of pieces of detection information received by the first information reception unit from the radio tag.
“As another example, if multiple RFID tags report motion, such as both the item that has been picked and other items that have been shifted, adjusted, nudged and/or jostled in the process, then an RFID tag reporting motion data that matches an expected trajectory of an item being picked may be identified as having been retrieved by the picker. Motion data reported may also be used to isolate and/or identify individual RFID tags in other scenarios, as will be further described herein, including, but not limited to, detecting if an item has been dropped, stolen, and/or misplaced.”  (Reed, col.,3 lns.1-6)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Tamarkin with the timing of Reed with the motivation of scheduling a plurality of interested parties.  Id.

Claims 9  are rejected under 35 U.S.C. 103(a) as being unpatentable over Tamarkin 20070295808 in view of Shah in view of Good in view of Torresani in view of technopedia in further view of Lecky US 9489655 B1 in further view of Reed

Regarding Claim 9, Tamarkin, Shah, Good, Torresani, technopedia and Lecky disclose the system of claim 7.
wherein
the information aggregation unit aggregates the plurality of pieces of detection information in accordance with an aggregation condition set in advance,
the first edge server further includes an aggregation condition setting unit that sets the aggregation condition, and
the aggregation condition setting unit sets the aggregation condition in accordance with an instruction received via the second network hierarchy level and the first network hierarchy level.
See prior art rejection of claim 6 regarding Reed  




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687